Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 1 of 11




                      Exhibit YY
                      Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 2 of 11

This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.

https://www.wsj.com/articles/chinas-hunt-for-guo-wengui-a-fugitive-businessman-kicks-o -manhattan-caper-worthy-of-spy-thriller-1508717977


       CHINA

       China’s Pursuit of Fugitive Businessman Guo
       Wengui Kicks Oﬀ Manhattan Caper Worthy
       of Spy Thriller
       Pressure from Beijing officials seeking Mr. Guo’s return sparks frantic response from Trump
       administration—and Penn Station, JFK airport standoffs




       Chinese businessman Guo Wengui at his apartment at the Sherry-Netherland Hotel in
       Manhattan, where he says he was visited by of icials from China’s Ministry of State Security.
       PHOTO: MICHAEL BUCHER THE WALL STREET JOURNAL


       By Kate O’Keeﬀe, Aruna Viswanatha and Cezary Podkul
       Updated Oct. 22, 2017 8 28 pm ET

       Guo Wengui, a wealthy Chinese businessman, sat in the sun room of his apartment on the 18th-
       ﬂoor of the Sherry-Netherland Hotel on New York’s Fifth Avenue. With him were four oﬃcials
       from China’s Ministry of State Security, whom Mr. Guo had agreed to meet.

       For many months, Mr. Guo, from his self-imposed exile, had been using Twitter to make
       allegations of corruption against senior Chinese oﬃcials and tycoons. During the hourslong
       conversation, the oﬃcials urged him to quit his activism and return home, after which the
       government would release assets it had frozen and leave his relatives in peace.
         Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 3 of 11
Liu Yanping, the lead oﬃcial, said he had come on behalf of Beijing “to ﬁnd a solution,”
according to Mr. Guo and a partial audio recording Mr. Guo said he made of the May encounter
and posted online in September.

Mr. Liu’s demeanor made clear this wasn’t a friendly negotiation, and he hinted at the risks for
Mr. Guo. “You can’t keep doing this forever,” Mr. Liu can be heard telling Mr. Guo on the audio
recording, reviewed by The Wall Street Journal. “I’m worried about you, to tell you the truth.”

The dramatic meeting sparked an unresolved debate within the Trump administration over the
Guo case and laid bare broader divisions over how to handle the U.S.’s top economic and
military rival, according to people familiar with the matter. U.S.-China relations have been
upset by disagreements over trade, cyberespionage and policy toward North Korea, and Mr.
Guo’s New York stay is only adding to the tension.




Mr. Guo shows a video he says he made of the visit to his home by Chinese state security of icials.
PHOTO: MICHAEL BUCHER THE WALL STREET JOURNAL


The Chinese oﬃcials, who were in the U.S. on visas that didn’t allow them to conduct oﬃcial
business, caught the attention of the Federal Bureau of Investigation, which wanted to move
against them, according to people familiar with the matter. The bureau’s eﬀort ran into friction
with other U.S. oﬃcials, including those at the State Department, who have tended to favor a
less-confrontational approach, according to the people.

Some U.S. national security oﬃcials view Mr. Guo, who claims to have potentially valuable
information on top Chinese oﬃcials and business magnates and on North Korea, as a useful
bargaining chip to use with Beijing, the people said.

The episode took a twist when President Donald Trump received a letter from the Chinese
government, hand-delivered by Steve Wynn, a Las Vegas casino magnate with interests in the
Chinese gambling enclave of Macau. Mr. Trump initially expressed interest in helping the
         Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 4 of 11
Chinese government by deporting Mr. Guo, but other senior oﬃcials worked to block any such
move, according to people familiar with the matter.

The Chinese Embassy in Washington declined to comment.

Wynn Resorts Ltd. Chief Marketing Oﬃcer Michael Weaver said in a written statement to the
Journal: “[T]hat report regarding Mr. Wynn is false. Beyond that, he doesn’t have any
comment.”


HIGHLIGHTS

•   WHO: Guo Wengui, also known as Miles Kwok, is a wealthy Chinese businessman who led China in 2014 and
    entered the U.S. the following year.

•   WHY HE MATTERS: In 2017, Mr. Guo launched an aggressive campaign to expose alleged corruption among
    China’s business and political elites, which has elicited sharp rebukes from the Chinese government. Beijing’s
    subsequent alleged e orts to remove Mr. Guo from the U.S. and bring him back to China have become a
     lashpoint in the U.S.-China relationship.

•   TARGETS: Among others, Mr. Guo is taking aim at Wang Qishan, the Communist Party’s top anticorruption
    of icial and a close ally of Chinese President Xi Jinping. Mr. Guo claims the Wang family owns a large interest in
    HNA Group, one of the country’s largest and most acquisitive conglomerates. HNA has denied the charge and
    sued Mr. Guo for defamation.

•   ALLEGATIONS: China is investigating Mr. Guo in at least 19 major criminal cases that involve bribery,
    kidnapping, fraud, money laundering and rape. Mr. Guo has denied the allegations and said they are part of a
    misinformation campaign against him being waged by Chinese of icials.

•   LEGAL STATUS: Mr. Guo applied for asylum in the U.S. in September and his application is pending. Beijing has
    declared him a criminal suspect and has requested an Interpol arrest notice against him.




Mr. Guo, who built a real-estate empire in Beijing, has said he ﬂed China in 2014 after hearing
that a state security oﬃcial to whom he was close would soon be arrested. Beijing has said it is
investigating Mr. Guo in at least 19 major criminal cases that involve bribery, kidnapping, fraud,
money laundering and rape, allegations that Mr. Guo denies.

Beijing has branded Mr. Guo as an attention-seeking criminal. Beginning this year, his near
daily broadcasts on Twitter alleging oﬃcial corruption have attracted many followers in China,
who ﬁnd ways to bypass China’s internet ﬁrewall.

Mr. Guo’s application for asylum in the U.S. is pending. He settled at the Sherry-Netherland in
2015, paying $67.5 million for the apartment overlooking Central Park.

The account of Mr. Guo’s interactions with U.S. and Chinese oﬃcials is based on a review of
audio and video recordings he said he made of some conversations, discussions with Mr. Guo
and with U.S. oﬃcials familiar with the matter.
          Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 5 of 11
The recent chapter in China’s pursuit of Mr. Guo began May 24, when Mr. Liu, a top oﬃcial in
charge of discipline at the security ministry—China’s equivalent of the Central Intelligence
Agency—went with his colleagues to the fugitive’s New York home. They entered the U.S. on
transit visas, which allow foreign government oﬃcials only to travel through the U.S. for a short
period en route to another destination.

Mr. Guo said he had agreed to meet the oﬃcials because Mr. Liu had permitted Mr. Guo’s wife to
leave China and join him in the U.S.


Diplomatic Sore Points
Other individuals who were problems for the U.S.-China relationship
                                                                                         1 of 5


Chen Guangcheng
In 2012, blind legal activist
Chen Guangcheng escaped
from house arrest in his
                                        NICHOLAS
home village in eastern China,
                                   KAMM AGENCE
was secreted into Beijing by
                                         FRANCE-
friends and eventually found       PRESSE GETTY
his way into the U.S. embassy.            IMAGES
His light, most of it
accomplished on a broken leg, sparked a
diplomatic crisis that took weeks of frantic
negotiations to resolve. He later relocated to the
U.S. and wrote a memoir of the escape and his life
as an activist.




The Chinese oﬃcials spoke to Mr. Guo at length, touching on subjects including employees and
family members who had been detained in China. Mr. Guo said the oﬃcials told him the
government would treat him favorably only if he would stop inciting anti-Communist Party
sentiment.

Mr. Guo didn’t agree to the oﬃcials’ demands.

Later that afternoon, at the beginning of rush hour around 5 p.m., agents from the FBI
confronted the Chinese oﬃcials at New York’s Pennsylvania Station, according to people
        Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 6 of 11
familiar with the incident.

At ﬁrst, the Chinese said they were cultural aﬀairs diplomats. Then they admitted to being
security agents. The FBI agents instructed them to leave the country, saying they were in
violation of their visas and weren’t to speak to Mr. Guo again.

The Chinese got on the train to Washington. The FBI assumed they would be gone in 24 hours.

Two days later, on May 26, Mr. Liu and the other Chinese oﬃcials returned to Mr. Guo’s
apartment ahead of a planned ﬂight back to China in the late afternoon.

U.S. law-enforcement authorities, whom Mr. Guo had told about the impending visit, decided it
was time to act. The U.S. Attorney’s oﬃce in Brooklyn prepared charges alleging visa fraud and
extortion, according to people familiar with the matter. FBI agents raced to John F. Kennedy
International airport ahead of the oﬃcials’ scheduled 4:50 p.m. Air China ﬂight.

Meanwhile, the Chinese oﬃcials dined on dumplings prepared by Mr. Guo’s wife, who was still
grateful to Mr. Liu for letting her leave China, according to her husband. Mr. Guo said he again
declined the oﬃcials’ oﬀer of clemency in exchange for silence, and walked the group out of the
building.

Prosecutors were still scrambling to secure ﬁnal signoﬀ from Washington to go ahead with the
planned arrests at the airport.
        Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 7 of 11




The Sherry-Netherland Hotel in Manhattan.
PHOTO: MICHAEL BUCHER THE WALL STREET JOURNAL


With the ﬂight preparing to board and FBI agents taking positions on the jet bridge, White
House national security oﬃcials convened a conference call with participants from the State
and Justice Departments, the Pentagon and the intelligence community.

State Department oﬃcials, worried about collateral consequences for U.S. personnel in China,
hesitated to approve the Justice Department’s plan to make arrests.

An alternative was presented: Subject the Chinese oﬃcials to additional screening, which
would cause them to miss their ﬂight and buy some time, people familiar with the call said.

U.S. oﬃcials couldn’t fashion a consensus to approve either plan, and the FBI agents were
permitted only to conﬁscate the Chinese oﬃcials’ phones before the plane took oﬀ.
        Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 8 of 11
A State Department representative said in a written statement: “Decisions on these kinds of
matters are based on interagency consensus.”

In a written statement about the events provided to the Journal, a Justice Department
spokesman said: “It is a criminal oﬀense for an individual, other than a diplomatic or consular
oﬃcer or attaché, to act in the United States as an agent of a foreign power without prior
notiﬁcation to the Attorney General.”

The spokesman added that the U.S. is “committed to continuing cooperation with China” on
fugitive cases, and that the U.S. “is not a safe haven for fugitives from any nation.”

The U.S. and China have no extradition treaty, a recurring point of tension. Since 2014, China
has escalated its global eﬀorts to capture Chinese fugitives accused of corruption, including
those who have ﬂed to the U.S. The initiative, dubbed “Operation Fox Hunt,” often involves
pressuring relatives in China, conﬁscating the target’s assets and sending agents to deliver
personal threats.

Beijing oﬃcials tell their American counterparts they are justiﬁed in engaging in such activities
because the U.S. carries out similar operations on foreign soil as well, U.S. law-enforcement
oﬃcials say.

In June, U.S. oﬃcials revisited the JFK incident during a policy coordination meeting that grew
heated.




Mr. Guo shows documents he says expose corruption in the Chinese government.
PHOTO: MICHAEL BUCHER THE WALL STREET JOURNAL


Ezra Cohen-Watnick, then senior director for intelligence programs at the National Security
Council, confronted Susan Thornton, an East Asia expert who serves as Acting Assistant
Secretary of State, charging her agency was improperly hindering law-enforcement eﬀorts to
        Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 9 of 11
address China’s repeated violations of U.S. sovereignty and law, according to people familiar
with the discussion.

State department oﬃcials criticized the FBI for not seeking permission from them before
initially engaging the Chinese oﬃcials, the people said.

State Department oﬃcial Laura Stone said she was already facing retaliation from Beijing,
saying Chinese oﬃcials had allegedly conﬁscated her notebook as she was trying to leave the
country, the people said.

The FBI’s assistant director of the counterintelligence division, Bill Priestap, deadpanned in
response: “Was it because you had been trying to kidnap and extort someone in China?”

Separately, at a June meeting in the Oval Oﬃce, counterintelligence oﬃcials briefed President
Trump on Beijing’s alleged eﬀorts to steal cutting-edge research from labs and trade secrets
from U.S. companies, according to people familiar with the meeting.

The president, surrounded by his top aides, including Vice President Mike Pence, his son-in-law
Jared Kushner, his former chief strategist Steve Bannon and other national security and
economic advisers, asked to see policy options in 90 days. In the meantime, he said he knew of
at least one “Chinese criminal” the U.S. needed to immediately deport, according to the people.

“Where’s the letter that Steve brought?” Mr. Trump called to his secretary. “We need to get this
criminal out of the country,” Mr. Trump said, according to the people. Aides assumed the letter,
which was brought into the Oval Oﬃce, might reference a Chinese national in trouble with U.S.
law enforcement, the people said.

The letter, in fact, was from the Chinese government, urging the U.S. to return Mr. Guo to China.

The document had been presented to Mr. Trump at a recent private dinner at the White House,
the people said. It was hand-delivered to the president by Mr. Wynn, the Republican National
Committee ﬁnance chairman, whose Macau casino empire cannot operate without a license
from the Chinese territory.

A White House spokesman declined to comment.

Some aides tried to shut the topic of conversation down, including by noting Mr. Guo is a
member of the president’s Mar-a-Lago club in Palm Beach, Fla., according to the people familiar
with the meeting. The aides later worked to prevent any possible attempts to deport Mr. Guo,
an action they believed would deprive the U.S. of a key point of leverage to use against Beijing,
the people said.
        Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 10 of 11




Mr. Guo in his apartment in New York.
PHOTO: MICHAEL BUCHER THE WALL STREET JOURNAL


In early September, Deputy Assistant Attorney General Bruce Swartz, who supervises the
international aﬀairs oﬃce at the Justice Department, traveled to China for an anticorruption
conference and lodged a protest with Chinese law-enforcement authorities about China’s
aggressive eﬀorts to force alleged fugitives to return from the U.S., people familiar with the
matter said.

While he was there, Beijing attempted to force another Chinese national to return from the U.S.,
the people said, without providing details.

On Oct. 4, Mr. Guo was scheduled to speak at the Hudson Institute, a prominent Washington
think tank, the same day China’s Public Security Minister Guo Shengkun was scheduled to meet
with Attorney General Jeﬀ Sessions and others for high-level talks on law enforcement and
cybersecurity.

In the days leading up to the speech, the Hudson Institute detected a Shanghai-based attack
aimed at shutting down access to its website, according to a spokesman. The Chinese Embassy
also called Hudson personnel warning them not to give Mr. Guo the opportunity to speak,
according to several people who received such calls.

The institute canceled the event. Kenneth Weinstein, the Institute’s president, said Beijing
“sought to dissuade” it from holding the event but said the change of plans was caused by poor
planning, not Chinese pressure.

Mr. Guo continued to antagonize the Chinese in the run-up to the Communist Party’s twice-a-
decade Congress, which began Wednesday. President Xi Jinping is seeking to solidify his
position as the country’s strongest leader in decades during the weeklong event.
                     Case 1:18-cv-02185-LJL Document 273-27 Filed 04/06/20 Page 11 of 11
       Earlier this month at an event in Washington, Mr. Guo released copies of an alleged Chinese
       government document purporting to authorize a group of spies to be dispatched to the U.S. to
       stop him and other targets. Beijing has said the document is a forgery.

       He also met with lawmakers and Mr. Bannon, the former White House chief strategist who
       continues to advocate that the U.S. take a hard line on economic negotiations with China. Mr.
       Guo posted photos of himself with Mr. Bannon on a new English-language Twitter account he
       recently launched.

       —Nicole Hong and Michael C. Bender contributed to this article.

       Write to Kate O’Keeﬀe at kathryn.okeeﬀe@wsj.com, Aruna Viswanatha at
       Aruna.Viswanatha@wsj.com and Cezary Podkul at cezary.podkul@wsj.com



       Appeared in the October 23, 2017, print edition as 'China’s Pursuit of Critic Roils U.S..'




Copyright © 2020 Dow Jones & Company, Inc. All Rights Reserved

This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
https://www.djreprints.com.
